Citation Nr: 1007991	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  04-27 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for residuals of a left 
femur fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rochelle E. Richardson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1983 to 
September 2003.  

This appeal to the Board of Veterans' Affairs (Board) 
originated from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina. 

After remanding this case in March 2007, the Board issued a 
decision in February 2009 denying several other claims the 
Veteran also appealed, but again remanding his claim for 
service connection for residuals of a left femur fracture 
to the RO via the Appeals Management Center (AMC) for still 
further development and consideration.

The Remand & Rating Development Team at the RO in Huntington, 
West Virginia, has since completed this additional 
development and issued a supplemental statement of the case 
(SSOC) in September 2009 continuing to deny this sole 
remaining claim.  So this claim is again before the Board.

FINDINGS OF FACT

There is clear and unmistakable evidence the Veteran 
fractured his left femur prior to beginning his military 
service, as documented during his military enlistment 
examination; there also is clear and unmistakable evidence he 
does not have additional disability from permanent 
exacerbation of the fracture or associated residuals during 
or as a result of his military service beyond the condition's 
natural progression.

CONCLUSION OF LAW

The Veteran does not have residuals of a left femur fracture 
that were incurred in or aggravated by his military service.  
38 U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100, et seq.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  That is, by way of letters dated in June 2003 and 
May 2007, the RO and AMC advised the Veteran of the evidence 
needed to substantiate his claim and explained what evidence 
VA was obligated to obtain or to assist him in obtaining and 
what information or evidence he was responsible for 
providing.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  For a claim, as here, 
pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 
was amended to eliminate the requirement that VA also request 
that he submit any evidence in his possession that might 
substantiate his claim.  See 73 FR 23353 (Apr. 30, 2008).  

The RO issued that June 2003 VCAA notice letter prior to 
initially adjudicating the Veteran's claim in January 2004, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  The additional, more recent, 
May 2007 letter also apprised him of the downstream 
disability rating and effective date elements of his claim.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
And since providing that additional, post-adjudicatory, VCAA 
notice in May 2007, the AMC has readjudicated his claim in 
the August 2008 and September 2009 SSOCs, including 
considering any additional evidence received in response to 
that additional VCAA notice.  This is important to point out 
because if the VCAA notice provided prior to the initial 
adjudication of the claim was inadequate or incomplete, this 
error can be effectively "cured" by providing any necessary 
VCAA notice and then going back and readjudicating the claim 
- such as in a statement of the case (SOC) or supplemental 
SOC (SSOC), such that the intended purpose of the notice 
is not frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 48 (2008), since overturned on other grounds in 
Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that 
prejudicial deficiencies in the timing or content of a 
VCAA notice can be cured by showing the essential fairness of 
the adjudication will not be affected because:  
(1) the defect was cured by actual knowledge on the part of 
the claimant ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
the Board had erred by relying on various post-decisional 
documents for concluding adequate 38 U.S.C.A. § 5103(a) 
notice had been provided to the appellant, the Veterans Court 
nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).

And as for the duty to assist, the RO and AMC obtained the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), and VA treatment records - including the 
reports of his VA Compensation and Pension Examinations (C&P 
Exams) containing opinions addressing the nature and etiology 
of his asserted condition, including specifically in terms of 
whether it was caused by his military service or, if pre-
existing his military service, was chronically aggravated 
during or as a consequence of his service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d); 
and 38 C.F.R. § 3.159(c)(4) (VA must obtain an examination 
and opinion when necessary to fairly decide a claim).  As 
there is no indication or allegation that relevant evidence 
remains outstanding, the Board finds that the duty to assist 
has been met.  38 U.S.C.A. § 5103A.  The Board is also 
satisfied there was substantial compliance with its February 
2009 remand directives - particularly insofar as obtaining 
the requested medical nexus opinion concerning whether 
his claimed disability was caused or aggravated by his 
military service.  See Stegall v. West, 11 Vet. App. 268 
(1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  



II.  Entitlement to Service Connection for Residuals of a 
Left Femur Fracture

Service connection is granted if the evidence shows a current 
disability resulted from an injury or a disease that was 
incurred or aggravated during active military service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals the Veteran currently has a disorder that was chronic 
in service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated subsequent to 
service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is a required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).



Where the determinative issue involves medical causation or a 
medical diagnosis, there generally must be competent medical 
evidence to the effect that the claim is plausible; lay 
assertions in this regard generally are insufficient. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  A layperson 
generally is incapable of opining on matters requiring 
medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 
(1997).  See also Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

There are exceptions to this general rule.  Lay testimony is 
competent to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  When, for example, a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation.  In 
such cases, the Board is within its province to weigh that 
testimony and to make a credibility determination as to 
whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the Veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



As indicated, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (service connection presupposes a 
current diagnosis of the condition claimed, to at least 
confirm the Veteran has it; without this minimum level of 
proof, there can be no valid claim).  March and May 2009 VA 
medical opinions confirm the Veteran has a healed left femur 
fracture with left thigh scar and X-ray findings of 
heterotopic bone along the greater trochanter and three 
screws in the proximal to mid femoral shaft with cortical 
thickening.  So there is competent evidence of this claimed 
condition, that is, proof that he has in the past fractured 
his left femur.  Consequently, the determinative issue is 
whether he has additional disability as a consequence 
attributable to his military service or, instead, 
the result of unrelated factors.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) ("A determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Concerning this, the Veteran readily acknowledges that prior 
to service he fractured his left femur and was treated 
initially with a rod and placement of four screws.  But he 
adds that he has since had to undergo additional surgery 
because of a chronic worsening of this pre-existing condition 
as a result of the many years he was in the military.  He 
says that he initially experienced only mild left thigh pain, 
but that his symptoms progressively worsened throughout his 
military career and during the several years since his 
discharge, despite having no additional injuries to his 
left femur, per se.  See his medical history in the report of 
his March 2009 VA C&P exam.



Even as a layman, the Veteran is competent to attest to 
having experienced progressively worsening left thigh pain.  
See Davidson v. Shinkseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009); Jandreau v. Nicholson, 492 F.3d 1331 (Fed. Cir. 2007).  
Whether his lay testimony is also credible, however, is 
another matter altogether.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence).  See also Rucker v. Brown, 10 Vet. App. 67 (1997) 
and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (indicating 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the ultimate 
probative value of the evidence).  

Every Veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects noted at the time of the examination, acceptance 
and enrollment, or where clear and unmistakable evidence 
indicates the disease or injury existed before acceptance and 
enrollment, and was not aggravated by service.  38 U.S.C.A. 
§§ 1111, 1137; 38 C.F.R. § 3.304(b).

The report of the Veteran's March 1983 military enlistment 
physical examination notes a well-healed left femur fracture 
that had been treated with open reduction and had a left 
thigh scar as a residual.  The presumption of soundness 
attaches only where there has been an induction examination 
during which the disability about which the Veteran later 
complains was not detected.  See Bagby v. Derwinski, 1 Vet. 
App. 225, 227 (1991).  Here, since this pre-existing 
condition was noted upon his entry into military service, he 
may not bring a claim for service connection for this 
disability, but he may instead bring a claim for service-
connected aggravation of this disability.  In this 
circumstance, § 1153 applies and the burden falls on him, not 
VA, to establish aggravation.  See Wagner v. Principi, 370 
F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994).  Only had the condition not been 
noted during his enlistment examination would VA then be 
required to show by clear and unmistakable evidence both that 
the condition existed prior to service and that it was not 
aggravated during service beyond its natural progression.  
See VAOPGCPREC 3-2003 (July 16, 2003).  

A pre-existing injury or disease will be considered to have 
been aggravated during service when there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  The presumption of aggravation may be rebutted 
only by clear and unmistakable evidence.  
38 C.F.R. § 3.306(b).  "Clear and unmistakable evidence" is a 
more formidable evidentiary burden than the preponderance of 
the evidence standard.  See Vanerson v. West, 12 Vet. App. 
254, 258 (1999) (noting that the "clear and convincing" 
burden of proof, while a higher standard than a preponderance 
of the evidence, is a lower burden to satisfy than that of 
"clear and unmistakable evidence").  

But independent medical evidence is needed to support a 
finding that a pre-existing disorder increased in severity 
during service beyond its natural progression.  See Paulson 
v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 
7 Vet. App. 238, 246 (1994).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent 
flare-ups of a pre-existing injury or disease are not 
sufficient to be considered "aggravation in service" unless 
the underlying condition, itself, as contrasted with mere 
symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 
304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Moreover, in Verdon v. Brown, 8 Vet. App. 529 (1996), the 
Court held that the presumption of aggravation does not 
attach even where the pre-existing disability has been 
medically or surgically treated during service and the usual 
effects of treatment have ameliorated disability so that it 
is no more disabling than it was at entry into service.  Only 
if the Veteran manages to show a chronic worsening of his 
pre-existing condition during his service would the 
presumption of aggravation apply and, in turn, require VA to 
then show by clear and unmistakable evidence that the 
worsening was not beyond the condition's natural progression.  
The presumption of aggravation applies only when pre-service 
disability increases in severity during service.  Beverly v. 
Brown, 9 Vet. App. 402, 405 (1996); Browder v. Derwinski, 
1 Vet. App. 204, 206-207 (1991).

Turning back now to the facts of this particular case.  The 
Veteran's STRs are unremarkable for complaints or treatment 
relating to his asserted progressively increasing left thigh 
pain.  This, alone, is not altogether determinative of 
whether there was chronic worsening of his pre-existing 
condition while in service.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (indicating that, where lay 
evidence provided is credible and competent, the absence of 
contemporaneous medical documentation does not preclude 
further evaluation as to the etiology of the claimed 
disorder).  But the absence of any relevant complaints 
or objective clinical findings while in service, suggesting 
this indeed occurred, is nonetheless probative evidence to be 
considered in making this important determination and tends 
to go against the notion there was such claimed worsening.  
See Struck v. Brown, 9 Vet. App. 145 (1996).  While his STRs 
show he received medical treatment in relation to ambulatory 
problems, such as pain while walking, this was attributed to 
knee problems unrelated to his prior left femur fracture.  
See, e.g., his February 2003 Report of Medical Assessment.  
And the fact that he did not have any relevant complaints 
concerning his left femur fracture, specifically, during the 
more than 20 years he served on active duty from March 1983 
to September 2003 is further evidence against the notion that 
his military service aggravated his pre-existing disability.  
Cf. Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence 
of a prolonged period without medical complaint can be 
considered, along with other factors concerning the Veteran's 
health and medical treatment during and after military 
service, as evidence of whether a pre-existing condition was 
aggravated by his military service).

The March 2008 VA exam report provides that the only current 
residuals of the Veteran's pre-service left femur fracture 
are a left thigh scar and X-ray evidence of heterotopic bone 
along the greater trochanter and three screws in the proximal 
to mid femoral shaft with cortical thickening.  This report 
also provides that the residuals of the left femur injury 
manifested during service with the onset of left thigh pain 
during the 1980s, and that the Veteran complained of pain and 
increasing symptoms while in service, but that no objective 
abnormal findings were ever documented as relevant to his 
left femur.  This VA examiner thus concluded that "in all 
likelihood [the Veteran's] femur problems did not 
significantly increase in severity during service because 
[he] was never given duty limitations and served for a 20 
year period."  So, arguably, even accepting that the Veteran 
at least had some relevant complaints while in service 
specifically referable to his left femur, this VA examiner 
still determined in spite of this that there was no 
appreciable worsening of the left femur fracture while in 
service so as to, in turn, suggest a chronic (meaning 
permanent) worsening of the pre-existing condition.  
See Browder v. Derwinski, 1 Vet. App. 204, 206-207 (1991) 
(the presumption of aggravation applies where there was a 
worsening of the disability in service, regardless of whether 
the degree of worsening was enough to warrant compensation).

That opinion, however, did not also specifically address 
whether the pre-existing condition was aggravated by the 
Veteran's military service in relation to its 
natural progression.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  See also 38 C.F.R. § 3.322, indicating that in 
cases involving aggravation by active service, the rating 
will reflect only the degree of disability over and above the 
degree of disability existing at the time of entrance into 
active service....  And that it is necessary to deduct from the 
present evaluation the degree, if ascertainable, of the 
disability existing at the time of entrance into active 
service....

According to an additional medical opinion obtained on remand 
in March 2009, it is less likely than not that the Veteran's 
current left thigh disabilities are related to his active 
duty service.  This opinion further provides that it is most 
likely that the current residuals of the left femur fracture 
are due to the natural progress of this disability and 
unaffected by his military service.  In discussing the 
medical rationale for this opinion, the commenting examiner 
pointed out that the Veteran's left femur fracture was a 
significant injury requiring significant surgery that 
predisposes him to certain conditions, as a matter of disease 
course - including degenerative disease, chronic pain, and 
areas of ossification.  His military activities, added this 
examiner, likely played no role in the development of his 
current symptoms.

In May 2009 the RO obtained an addendum opinion regarding 
this issue.  The opinion provides that the examiner concurs 
with the March 2008 and March 2009 diagnoses and supports 
those opinions.  It further provides that the Veteran's 
current diagnosis was less likely than not aggravated by 
military service and that it underwent a natural progression 
of the condition.

These VA examiner's opinions are well-reasoned and based on a 
review of objective clinical evaluations of the Veteran and 
independent review of his claims file for the pertinent 
history, including in terms of the severity of the initial 
injury and the type and nature of the complaints the Veteran 
has had during the many years since, including while in the 
military.  So the opinions have the proper factual foundation 
and predicate and, therefore, are entitled to a lot of 
probative weight, especially since  they are uncontroverted.  
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Swann v. Brown, 
5 Vet. App. 177, 180 (1993).  Although the Veteran no doubt 
sincerely believes he has additional left femur (thigh) 
disability as a consequence of serving in the military for 
such a relatively long time, he must remember that 
independent medical evidence is needed to support this notion 
that his pre-existing disorder increased in severity during 
his service beyond its natural progression.  See Paulson v. 
Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1994).  And there simply is no such 
supporting medical evidence in this particular instance.  
Instead, for these reasons and bases discussed, the 
preponderance of the evidence is against his claim - in turn 
meaning there is no reasonable doubt to resolve in his favor, 
and that his claim consequently must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).




ORDER

The claim for service connection for residuals of a left 
femur fracture is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


